Citation Nr: 1824072	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether VA paid the proper reimbursement based on accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from March 1966 to September 1968, including service in the Vietnam War.  He died in November 2009.  The appellant is the Veteran's surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  In the September 2011 decision, VA denied accrued benefits in excess of $18,858.00.  

This issue was previously remanded by the Board in May 2016 and July 2017.  

In its May 2016 decision, the Board noted that the appellant had attempted to raise the issue of entitlement to service connection for the cause of the Veteran's death, which had previously been granted and then severed.  The Board found that the appellant had not filed a timely appeal with regard to this issue and that it was therefore not before the Board.  In a November 2017 statement, the appellant's representative acknowledged that this issue is not part of this appeal but requested the Board to consider it anyway.  As the Board explained in its May 2016 decision, any further argument on this issue should be addressed to the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a December 2010 rating decision, service connection was granted for the purposes of accrued benefits for malaria at a rate of 100 percent and for posttraumatic stress disorder (PTSD) at a rate of 70 percent, both effective April 20, 2009.  This grant also included special monthly compensation consistent with those ratings.  According to the most recent audit, accrued benefits were only paid as of May 1, 2009.  Given this apparent discrepancy, the Board finds that an additional audit is needed to determine what benefits, if any, are due for the period from April 20, 2009 to April 30, 2009.

Accordingly, the case is REMANDED for the following action:

1. Conduct an audit of the accrued benefits paid, specifically including the period from April 20, 2009 to April 30, 2009.  If the amount received is not consistent with a 100 percent rating and special monthly compensation for the period from April 20, 2009 to April 30, 2009, the AOJ must specify the amount, if any, that remains due to the appellant.  If the AOJ finds that no amount remains due for the period from April 20, 2009 to April 30, 2009, the AOJ must state the reasons for its denial.  

2.  Readjudicate the claim.  If the decision is adverse to the appellant, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




